Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper et al. (US 2012/0016691 A1; hereafter: Sievenpiper), and further in view of Rose et al. (US 2008/0312959 A1; hereafter: Rose), and Gounares et al. (US 2009/0164236 A1; hereafter: Gounares).
Regarding Claim 1, Sievenpiper teaches: an inspection information display device (Figure 4) comprising: a storage medium storing at least an inspection treatment database (¶30: “In one embodiment, the agent 120 is coupled to, or able to access, a repository or database 107 of templates and protocols, each correlated to the diagnosis of specific disease states or medical conditions. In one embodiment, the database 107 is a memory coupled or integrated with a processing device, such as the controller 125 shown in Fig. 1”); and a processor coupled to the display unit and the storage medium and controlled at least to (Figure 1: element 145: Processor; element 107: database; element 140: Memory; element 129: output device): control the display unit to display an analysis result obtained by analyzing data related to a patient and inspection information related to the data on a display unit (¶46: “In one embodiment, the apparatus 400 includes a user interface 408 and/or a display interface 400 from which aspects of the present disclosure can be accessed, viewed and controlled. The user interface 408 and display interface 410, which in one embodiment can be integrated, are generally configured to allow the input of data, queries, and commands to the apparatus 400, as well as present the results of such data, queries, and commands”; ¶19 describes tracked properties which include lab results and medical analysis results that can be displayed by the user interface and user display as disclosed in ¶46.) but does not explicitly teach determine at least one of a necessary inspection or a necessary treatment to confirm the analysis result by referring to the inspection treatment database which associates among human portions, symptoms, and necessary inspections or the necessary treatments and by selecting the necessary inspections or the necessary treatments according to a corresponding human portion and symptom 
In a related art, Rose teaches: determine at least one of a necessary inspection or a necessary treatment to confirm the analysis result by referring to the inspection treatment database which includes multiple entries with each of the multiple entries associates among a human portion, a symptom, and a necessary inspection or a necessary treatment and by selecting the necessary inspection or the necessary treatment according to a corresponding human portion and symptom (¶62 describes the general workflow where a patient undergoes a plurality of diagnostic tests and the results and symptoms of those tests are used to confirm a diagnosis. The diagnosis is confirmed by determining a potential diagnosis and the selecting additional diagnostic actions. “As pointed out above, diagnosis D2 is believed to be probable. In order to confirm this diagnosis, the response 273 also includes a suggestion for a subsequent diagnostic action. In this case, as an example only, an x-ray examination 218 is suggested as a confirmation of diagnosis D2. In case diagnosis D1 would have been retained, a blood test 217 would be used to confirm this diagnosis”) for the purpose of determining additional diagnostics in order to confirm diagnosis results and disease states based on a preliminary analysis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sievenpiper with the above teachings of Rose in order to incorporate determining additional treatments or diagnostic actions for confirming initial diagnosis results. The motivation in doing so would lie in the ability to verify and double check initial diagnosis results with further tests and treatments. 
Sievenpiper additionally discloses in ¶30 a database of templates and protocols that are each correlated to a specific diagnosis and specific disease states or medical conditions.
Sievenpiper, in view of Rose, teaches: acquire the resource availability information to determine at least a location for executing at least one of the selected necessary inspection or the necessary treatment.  (Sievenpiper: ¶40: “A health care resource, such as one or more resource 105 of FIG. 1, corresponding to the identified health care need is identified in 306.”; Sievenpiper: ¶40: “If one or more resources 105 are warranted or required, the availability and location of the identified resource is identified 308”; Sievenpiper: “The memory includes program instructions for execution by the processor to determine a need for a medical resource by a patient, determine a location and availability of the medical resource”) 
Sievenpiper, in view of Rose, additionally does not teach: detect, as shown on the display unit, a cursor being on the analysis result or a degree of urgency field; display a pop-up menu indicating resource availability information in response to detecting the cursor being on the analysis result or on the degree of urgency field; perform a reservation for the at least one of the necessary inspection or the necessary treatment based on the resource availability information.
In a related art, Gounares teaches: detect, as shown on the display unit, a cursor being on the analysis result or a degree of urgency field (¶49: “For example, a GUI can be rendered that provides a user with a region or means to load, import, read, etc., data, and can include a region to present the results of such. These regions can comprise known text and/or graphic regions comprising dialogue boxes, static controls, drop-down-menus, list boxes, pop-up menus, as edit controls, combo boxes, radio buttons, check boxes, push buttons, and graphic boxes.”; pop-up menus are a commonly known results from cursors hovering over a particular computer element, See also previously relied upon and cited Gounares et al. (US 5,970,466 A)); display in a pop-up menu that indicating resource availability information, the selected at least one of the necessary inspection or the necessary treatment, and the determined location for performing the selected at least one of the necessary inspection or the necessary treatment in response to detecting the cursor being on the analysis result or on the degree of urgency field (¶49: “For example, a GUI can be rendered that provides a user with a region or means to load, import, read, etc., data, and can include a region to present the results of such. These regions can comprise known text and/or graphic regions comprising dialogue boxes, static controls, drop-down-menus, list boxes, pop-up menus, as edit controls, combo boxes, radio buttons, check boxes, push buttons, and graphic boxes.”; ¶28: “In general, the dynamic schedule component 102 can automatically and dynamically adjust the schedule 106 based at least in part upon a patient cancellation, an available time slot, a medical professional, a patient tendency, a medical tendency, a patient physical location, transportation data (e.g., traffic flow, traffic prediction, patient location, medical facility location, GPS, calendar data, etc.), updates related to a schedule (e.g., cancellations, facility on schedule, facility behind schedule, medical professional on schedule, medical professional behind schedule, real-time updates from the medical professional, real-time updates from the medical facility, etc.), and/or any other suitable data that can affect an appointment between a patient and a medical professional. Moreover, such schedule 106 can be related to any suitable appointment (e.g., emergency, routine check -up, etc.) and can be associated with any suitable medical professional, medical facility, etc. It is to be appreciated that the subject innovation can be utilized with any suitable number of schedules, patients, medical professionals, medical facilities, and the like.”; ¶28 discloses the type of information handled by a system and includes necessary treatments and available locations for treatments. ¶28 together with ¶49 of Gounares discloses displaying a pop-up menu with information relating to a necessary treatment and an available location for the necessary treatment. See also Figure 7: element 706 for displaying information relating to an analysis result for a patient.); and perform in the pop-up menu a reservation for the at least one of the necessary inspection or the necessary treatment based on the resource availability information (Figure 8: element 806; Abstract: “The claimed subject matter provides a system and/or method that facilitates scheduling an incoming patient appointment for a medical facility”; ¶49: “For example, a GUI can be rendered that provides a user with a region or means to load, import, read, etc., data, and can include a region to present the results of such. These regions can comprise known text and/or graphic regions comprising dialogue boxes, static controls, drop-down-menus, list boxes, pop-up menus, as edit controls, combo boxes, radio buttons, check boxes, push buttons, and graphic boxes.”) for determining available resources and scheduling/reserving resources based on an analysis result.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sievenpiper, in view of Rose, with the above teachings of Gounares to incorporate a pop-up menu interface containing relevant information. The motivation in doing so would lie in easier and faster scheduling of resources.
Regarding Claim 3, Sievenpiper, in view of Rose, and in further view of Gounares, teaches: the inspection information display device according to claim 1, wherein the processor is further configured to: determine automatically a degree of urgency of the analysis result by referring to an urgency of a symptom in an urgency degree database, (Sievenpiper: ¶25: “the agent 120 can also determine an urgency, severity of or a priority associated with the health care need and the needed resource 105.”; Sievenpiper: ¶30: In one embodiment, the database 107 comprises national, or international or medical advisory repositories of healthcare standards, protocols and performance metrics”) receive an instruction of an operator (Sievenpiper: ¶37: “the patient 102 or staff 108 can input data related to the tracked properties, the health care protocol 103 or requests for one or more resource(s) 105.”), and cancel the reservation of the reserved resource by an input of the operator when the symptom is not considered to be sufficiently urgent (Sievenpiper: ¶28: “the resource allocation requirements or “bid” for an emergent patient will override the resource allocation requirements for a less emergent patient”; Sievenpiper: ¶37: “the patient 102 or staff 108 can input data related to the tracked properties, the health care protocol 103 or requests for one or more resource(s) 105.”; overriding a resource allocation will cancel the original allocation).
Regarding Claim 10, Claim 10 recites a method that is implemented by the apparatus claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied here. (See Sievenpiper Figure 3 and Rose Figure 2 and 4)
Regarding Claim 11, Claim 11 recites a non-transitory computer readable recording medium that stores instructions that, when executed, performs the method of Claim 10 using the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Sievenpiper ¶30 and Rose ¶30)
Regarding Claim 12, Claim 12 recites an inspection information display device that has the same components and functions as the apparatus/device of Claim 1. Therefore, the rejection of Claim 1 is equally applied (See Sievenpiper Figure 1 and Rose Figure 1)
Regarding Claim 13, Sievenpiper, in view of Rose, and in further view of Gounares, teaches: the inspection information display device according to claim 1, wherein in the inspection treatment database, each human portion is associated with multiple symptoms, and multiple necessary inspections or multiple necessary treatments (Sievenpiper: ¶30: “the agent 120 is coupled to, or able to access, a repository or database 107 of templates and protocols, each correlated to the diagnosis of specific disease states or medical conditions.”).
Regarding Claim 14, Sievenpiper, in view of Rose, and in further view of Gounares, further teaches: the inspection information display device according to claim 1, wherein determine the at least one of a necessary inspection or a necessary treatment to confirm the analysis result by referring to the inspection treatment databased comprising: determine at least one of a necessary inspection or a necessary treatment to confirm the analysis result by referring to the inspection treatment database at least by (Sievenpiper: ¶30: “In one embodiment, the agent 120 is coupled to, or able to access, a repository or database 107 of templates and protocols, each correlated to the diagnosis of specific disease states or medical conditions. In one embodiment, the database 107 is a memory coupled or integrated with a processing device, such as the controller 125 shown in Fig. 1”): determine a first human portion or a second human portion based on the analysis result; determine a first symptom or a second symptom in a case of the first portion; determine a third symptom or a fourth symptom in a case of the second human portion (Rose: Figure 2 shows symptoms being determined based on a plurality of tests. Each test could have been carried out on a different portion of the patient and could yield any number of symptoms for each test on each portion of the patient); determine a first set of medical inspections and treatments as the necessary inspection or a necessary treatment in a case of the first symptom; determine a second set of medical inspections and treatments as the necessary inspection or a necessary treatment in a case of the second symptom; determine a third set of medical inspections and treatments as the necessary inspection or a necessary treatment in a case of the third symptom; and determine a fourth set of medical inspection and treatments as the necessary inspection or a necessary treatment in a case of the fourth symptom (Rose: ¶62 describes the general workflow where a patient undergoes a plurality of diagnostic tests and the results and symptoms of those tests are used to confirm a diagnosis. The diagnosis is confirmed by determining a potential diagnosis and the selecting additional diagnostic actions. “As pointed out above, diagnosis D2 is believed to be probable. In order to confirm this diagnosis, the response 273 also includes a suggestion for a subsequent diagnostic action. In this case, as an example only, an x-ray examination 218 is suggested as a confirmation of diagnosis D2. In case diagnosis D1 would have been retained, a blood test 217 would be used to confirm this diagnosis”. The workflow disclosed in ¶62 of Rose describes the determination of additional tests to confirm or narrow down a diagnosis. While Rose only describes confirming a single diagnosis with one set of additional tests, it would be reasonable to apply the workflow described in Rose to multiple different sets of symptoms to determine multiple different sets of additional tests as each potential symptom could result in a different necessary test.).

Claims 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper, in view of Rose, and in further view of Gounares as applied to claims above, and further in view of Martin et al. (US 2009/0216556 A1; hereafter: Martin).
Regarding Claim 4, Sievenpiper, in view of Rose, and in further view of Gounares, teaches: the inspection information display device according to claim 1, but does not explicitly disclose that in a case where the data is a medical image, the processor is configured to display the medical image on the display unit.
In a related art, Martin teaches: in a case where the data is a medical image, the processor is configured to display the medical image on the display unit (¶68: “Each dashboard 810, 820, 830, and 840 includes multiple window panes, such as the window panes 822, 832, 842, 844, 846, and 848.”; ¶68: “the window pane 844 shows an image of a patient’s most recent chest x-ray”) for the purpose of displaying medical images for further analysis by a user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sievenpiper, in view of Rose, and in further view of Gounares, with the above teachings of Martin in order to incorporate displaying medical images. The motivation in doing so would lie in further analysis by a user.
Regarding Claim 6, Sievenpiper, in view of Rose, and in further view of Gounares and Martin, teaches: the inspection information display device according to claim 3, wherein, in a case where the data is a medical image, the processor is further configured to display the medical image on the display unit (Martin: ¶68: “Each dashboard 810, 820, 830, and 840 includes multiple window panes, such as the window panes 822, 832, 842, 844, 846, and 848.”; Martin: ¶68: “the window pane 844 shows an image of a patient’s most recent chest x-ray”).
Regarding Claim 7, Sievenpiper, in view of Rose, and in further view of Gounares and Martin, further teaches: the inspection information display device according to claim 4, wherein the processor is further configured to display a minified picture of the medical image on the display unit (Martin: Figure 8: element 844; Martin: ¶68: “the window pane 844 shows an image of a patient’s most recent chest x-ray’; the dashboard shown in Figure 8 contain a small medical image along with additional information.”) for the purpose of displaying medical images with additional associated information.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sievenpiper, in view of Rose, and in further view of Gounares and Martin, with the additional teachings of Martin in order to incorporate displaying a smaller medical image. The motivation in doing so would lie in the ability to view additional associated information with the medical image on the display.
Regarding Claim 9, Sievenpiper, in view of Rose, and in further view of Gounares and Martin, teaches: the inspection information display device according to claim 6, wherein the processor is further configured to display a minified picture of the medical image on the display unit (Martin: Figure 8: element 844; Martin: ¶68: “the window pane 844 shows an image of a patient’s most recent chest x-ray’; the dashboard shown in Figure 8 contain a small medical image along with additional information.”).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668